AO 245B (CASDRev. 08113) Judgment in a Criminal Case


                                      UNITED STATES DISTRIC C TTRT
                                                              ~IJCT 2 6 201B
                                            SOUTHERN DISTRICT OF CALI ORN A
                                                                                                       ,~::--:-----1
              UNITED STATES OF AMERICA
                                 v.                                                                                        --=:o..:..:.:u
                                                                                                                                            87)
       MARCELINO GONZALEZ-MARTINEZ (l)
                                                                                Case Number:           18CR3869-GPC

                                                                             AMRUTHA JINDAL, FED. DEFENDERS, INC.
                                                                             Defendant's Attorney
REGISTRATION NO.                  61895298


THE DEFENDANT:
IZI pleaded guilty to count(s)          1 of Information

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                  Count
Title & Section                     Nature of Offense                                                                            Number(s)
8 USC 1326                          Attempted Reentry of Removed Alien                                                              1




     The defendant is sentenced as provided in pages 2 through                         2            ofthis judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
      The defendant has been found not guilty on count(s)

      Count(s)                                                      are            dismissed on the motion ofthe United States.

IZI   Assessment: $100.00 - Waived


      JVTA Assessment*: $
D
      "'Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZI   Fine waived               D Forfeiture pursuant to order filed                                                       , included herein.
       IT IS ORDERED that the defendant shall notifY the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notifY the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                             October 25,2018
                                                                             Date of lI~position o.f   se1;..-­
                                                                                    ad,~                               )
                                                                             HON. GONZALO P. CURI
                                                                             UNITED STATES DISTRICT JUDGE



                                                                                                                               18CR3869-GPC 

AO 245B (CASD Rev. 08113) Judgment in a Criminal Case

DEFENDANT:                MARCELINO GONZALEZ-MARTINEZ (1)                                         Judgment - Page 2 of 2
CASE NUMBER:              18CR3869-GPC

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED




 o     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 o     The court makes the following recommendations to the Bureau of Prisons:




 o     The defendant is remanded to the custody of the United States MarshaL

 o     The defendant shall surrender to the United States Marshal for this district:
       o     at
                  ----------------- A.M.                     on
                                                                  ------------------------------------
       o     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 o     Prisons: 

       o     on or before 

       o     as notified by the United States Marshal.
       o     as notified by the Probation or Pretrial Services Office.

                                                      RETURN

 I have executed this judgment as follows:

       Defendant delivered on
                                -------------------------- to ------------------------------
 at ______________ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL 




                                    By                    DEPUTY UNITED STATES MARSHAL



                                                                                                      18CR3869-GPC
